                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                  No. 7:19-CV-149-BO

VOLT POWER, LLC,                            )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )                      ORDER
                                            )
WILLIAM "BILLY" BUTTS and JOHN              )
BERKNER,                                    )
                                            )
       Defendants.                          )



       This cause comes before the Court on plaintiffs complaint seeking injunctive relief and

motion for temporary restraining order and preliminary injunction pursuant to Rule 65 of the

Federal Rules of Civil Procedure. Defendant Butts has responded in opposition to the motion.

       Plaintiff has not sufficiently demonstrated the threat of immediate and irreparable injury

requiring such extraordinary relief as a temporary restraining order issued before a hearing.

Accordingly, the request for a temporary restraining order is DENIED.

       A hearing on plaintiffs request for a preliminary injunction will be held before the

undersigned on Wednesday, September 25, 2019, at 11:00 a.m. at the United States Courthouse,

306 East Main Street, Elizabeth City, North Carolina.



SO ORDERED, this_/!._ day of September, 2019.



                                            ~yj~
                                            CHIEF UNITED STATES DISTRICT JUDGE
